Citation Nr: 1043000	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a tender 
scar on the volar aspect of the left forearm.  

2.  Entitlement to a rating in excess of 10 percent for the scar 
residuals of a fasciotomy, dorsal aspect of the left forearm.  

3.  Entitlement to an increased rating for non-scar residuals of 
a fasciotomy of the left forearm, currently rated as limitation 
of motion of the left wrist, with a 10 rating from October 28, 
2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to January 1974 
and from April 1986 to May 1998, including service in Vietnam and 
Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In June 2009, the Veteran withdrew his request for a hearing.  

To clarify the issues, we note the Veteran has 5 service-
connected disabilities involving his left forearm, wrist and 
hand, each currently rated as 10 percent disabling.  

The service treatment records show the Veteran sustained a crush 
injury to the left forearm and wrist in November 1993.  About 2 
to 3 days after the injury he noticed increased pain and swelling 
and sought medical treatment.  Indications of infection were 
found and he was treated with antibiotics.  He did not respond 
adequately and was taken to the operating room for incision and 
drainage of the left forearm.  A four compartment fasciotomy was 
performed, including a carpal tunnel release.  A large amount of 
pus was drained off.  He returned to the operating room two days 
later for further irrigation.  A third irrigation and partial 
closure were done 3 days later.  The Veteran continued in service 
and in July 1997, he was found to have a mild wrist contracture 
secondary to the fasciotomies.  

Service-connection was originally granted by a September 1998 
rating decision.  The disability was described as residuals of 
fasciotomy, left forearm and rated as 10 percent disabling.  The 
diagnostic code used was 5399-5309.  Diagnostic code 5399 would 
be for an unlisted muscle injury.  See 38 C.F.R. § 4.27 (2010).  
Diagnostic code 5309 pertains to the intrinsic muscles of the 
hand.  It does not have rating criteria of it own but provides 
that the disability will be rated on the basis of limitation of 
motion.  A July 1999 rating decision continued the 10 percent 
rating for the residuals of fasciotomy of the left forearm, but 
inserted the words "dorsal aspect" and changed the rating code 
to 7804, which at that time represented a tender and painful 
scar.  The July 1999 rating decision also granted separate 10 
percent ratings, under diagnostic code 7804, for a tender scar on 
the volar aspect of the left forearm, a tender scar on the dorsum 
of the left hand, and a second scar on the dorsum of the left 
hand.  The September 2006 rating decision continued the four 
10 percent scar ratings.  The September 2006 rating for the 
fasciotomy continued to use the scar rating code, but did not 
specify "dorsal aspect."  A November 2008 rating decision 
continued a 10 percent rating for residuals of fasciotomy, left 
forearm, using diagnostic code 7804, without the "dorsal 
aspect" identifier.  That rating decision also added an 
additional disability described as limitation of motion of the 
left wrist, residual of fasciotomy of the left forearm, 
associated with residuals of fasciotomy, left forearm.  A 10 
percent rating was assigned under diagnostic code 5215, which 
pertains to limitation of wrist motion.  

After reviewing the Veteran's contentions and the history of his 
claims, the Board finds that there are currently 3 issues in 
appellate status before the Board.  There are 2 scars on the 
dorsum of the left hand, each separately rated as 10 percent 
disabling.  The Veteran has not contended that they have 
increased in severity.  Their ratings have not been developed for 
review by the Board.  The record has no evidence of an increase 
that would raise a claim.  Thus, the Board finds that the ratings 
for the 2 scars on the dorsum of the left hand are not at issue 
here.  There is a 10 percent rating for a tender scar on the 
volar aspect of the left forearm, which is at issue in this 
decision.  Also, at issue is the rating for the scar residuals of 
a fasciotomy on the dorsal aspect of the left forearm, rated as 
10 percent disabling under the diagnostic code for scars.  
Additionally, the rating of the non-scar residuals, such as 
limitation of motion and muscle symptoms is at issue.  The record 
provides sufficient information to rate the scars, but additional 
development is required for the non-scar residuals.  

The issue of entitlement to a rating in excess of 10 percent for 
the non-scar residuals of a fasciotomy of the left forearm and 
assigning a higher rating based on functional impairment under 
diagnostic code 7805 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected scar residual of a fasciotomy is 
manifested on the volar aspect of the left forearm by a linear 
scar 10.5 inches by 0.5 inches (5.25 square inches) running from 
just below the medial condyle down the forearm to the mid palm of 
the left hand.   

2.  The service-connected scar residual of a fasciotomy is 
manifested on the dorsal aspect of the left forearm by a linear 
scar 9 inches long and 0.5 inches in width (4.5 square inches) 
running from the lateral condyle to down to the volar aspect of 
the left wrist.  

3.  Both scars at issue were intermittently tender with frequent 
dryness and scaling.  Both scars were painful on examination.  
Both scars had probable adherence to underlying tissue.  There 
was slight depression of both scars.  The scars were somewhat 
deep and the underlying tissue involved measured approximately 
the same as the superficial scar.  The color of the scars was 
approximately the same as the surrounding tissue, but the scars 
were slick and shiny.  

4.  The scars at issue were stable and the skin was pliable.  
There was no inflammation, edema, or keloid formation.  There 
were no areas of induration or inflexibility.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a scar 
on the volar aspect of the left forearm have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7801, 7802, 7803, 7804 (2005-
2010).  

2.  The criteria for a rating in excess of 10 percent for a scar 
on the dorsal aspect of the left forearm have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7801, 7802, 7803, 7804 (2005-
2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in June 2006 the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The initial notice letter was provided before the 
adjudication of his claim in September 2006.  The June 2006 
letter also provided notice regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The rating criteria in effect at the time were provided 
in the May 2007 statement of the case and by letter in May 2008.  
The new rating criteria were provided by a supplemental statement 
of the case in November 2008.  Thereafter, the Veteran was 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond.  VA 
has complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service medical records have been obtained.  His available post-
service treatment records, including VA clinical records, have 
also been obtained.  The Veteran has had VA examinations.  He has 
withdrawn his request for a hearing and asked that the Board 
proceed.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2010).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The rating criteria in effect when the Veteran filed his claim 
for increase provided that scars, other than head, face, or neck, 
that were deep or that caused limited motion would be rated as 
follows: 
	Area or areas exceeding 144 square inches (929 
sq.cm.)..............40 percent; 
	Area or areas exceeding 72 square inches (465 sq. 
cm.)..............30 percent; 
	Area or areas exceeding 12 square inches (77 sq. 
cm.)..................20 percent; 
	Area or areas exceeding 6 square inches (39 sq. 
cm.)....................10 percent. 
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  
Note (2): A deep scar is one associated with underlying soft 
tissue damage.  
38 C.F.R. § 4.118, Code 7801 (2005-2008).  

Scars, other than head, face, or neck, that were superficial and 
that did not cause limited motion were rated as 10 percent 
disabling if they had an area or areas of 144 square inches (929 
sq. cm.) or greater.  The 10 percent rating was the maximum 
rating under these criteria.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7802 (2005-2008).  

Unstable superficial scars were rated at 10 percent.  The 10 
percent rating was the maximum rating under these criteria.  
Note (1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7803 (2005-2008).  

Superficial scars that were painful on examination were rated at 
10 percent.  The 10 percent rating was the maximum rating under 
these criteria.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. 
Note (2): In this case, a 10-percent evaluation would be assigned 
for a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 on the amputation rule.)
38 C.F.R. § 4.118, Code 7804 (2005-2008).  

Other scars could be rated on limitation of function of affected 
part.  38 C.F.R. § 4.118, Code 7805 (2005-2008).  

The criteria for rating disabilities of the skin changed after 
the Veteran filed his claim for increased ratings.  Generally, in 
a claim for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers both 
the former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, that 
award may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
to the extent it held that, where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version more favorable to appellant should apply).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 
2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2010).  A review of the record demonstrates that the RO 
considered the old and new criteria for rating disabilities of 
the skin, and the Veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The schedule for rating skin disabilities changed, effective 
October 23, 2008.  A veteran who VA rated under diagnostic codes 
7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can 
request review under diagnostic codes 7800, 7801, 7802, 7804, and 
7805, irrespective of whether the veteran's disability has 
increased since the last review.  VA will review that veteran's 
disability rating to determine whether the veteran may be 
entitled to a higher disability rating under diagnostic codes 
7800,  7801, 7802, 7804, and 7805.  A request for review pursuant 
to this rulemaking will be treated as a claim for an increased 
rating for purposes of determining the effective date of an 
increased rating awarded as a result of such review; however, in 
no case will the award be effective before October 23, 2008.  

Effective October 23, 2008, burn scar(s) or scar(s) due to other 
causes, not of the head, face, or neck, that are deep and 
nonlinear: 
	Area or areas of 144 square inches (929 sq. cm.) or 
greater........40 percent; 
	Area or areas of at least 72 square inches (465 sq. cm.) 
but less than 144 square inches (929 sq. 
cm.).............................................................
.30 percent;  	Area or areas of at least 12 square inches (77 
sq. cm.) but less than 72 square inches (465 sq. 
cm.).............................................................
...20 percent; 
	Area or areas of at least 6 square inches (39 sq. cm.) but 
less than 12 square inches (77 sq. 
cm.).............................................................
......................10 percent.  
Note (1): A deep scar is one associated with underlying soft 
tissue damage.  
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the trunk, or both, 
or a single qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate evaluation 
for each affected extremity based on the total area of the 
qualifying scars that affect that extremity, assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the posterior portion of the trunk.  The midaxillary line 
on each side separates the anterior and posterior portions of the 
trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  
Qualifying scars are scars that are nonlinear, deep, and are not 
located on the head, face, or neck.  
38 C.F.R. § 4.118, Code 7801 (2009-2010).  

Effective October 23, 2008, burn scar(s) or scar(s) due to other 
causes, not of the head, face, or neck, that are superficial and 
nonlinear will be assigned a rating of 10 percent if the area or 
areas are 144 square inches (929 sq. cm.) or greater.  The 10 
percent rating is the maximum rating under these criteria.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the  trunk, or both, 
or a single qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate evaluation 
for each affected extremity based on the total area of the 
qualifying scars that affect that extremity, assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the posterior portion of the trunk.  The midaxillary line 
on each side separates the anterior and posterior portions of the 
trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  
Qualifying scars are scars that are nonlinear, superficial, and 
are not located on the head, face, or neck.  
38 C.F.R. § 4.118, Code 7802 (2009-2010).  

Effective October 23, 2008, scar(s) that are unstable or painful 
will be rated as follows:
	Five or more scars that are unstable or 
painful.............30 percent; 
	Three or four scars that are unstable or 
painful............20 percent; 
	One or two scars that are unstable or 
painful...............10 percent.  
Note (1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  
Note (2): If one or more scars are both unstable and painful, add 
10 percent to the evaluation that is based on the total number of 
unstable or painful scars 
Note (3): Scars evaluated under diagnostic codes 7800, 7801, 
7802, or 7805 may also receive an evaluation under this 
diagnostic code, when applicable.  
38 C.F.R. § 4.118, Code 7804 (2009-2010).  

Effective October 23, 2008, scars, other (including linear scars) 
and other effects of scars evaluated under diagnostic codes 7800, 
7801, 7802, and 7804: Evaluate any disabling effect(s) not 
considered in a rating provided under diagnostic codes 7800-04 
under an appropriate diagnostic code.  38 C.F.R. § 4.118, Code 
7805 (2009-2010).  

Background

The claims folder was not provided to the examiner for July 2006 
VA examination; however, the Veteran provided an adequate 
history.  He reported that there had been no skin breakdowns.  
Examination revealed along the anterior aspect of the left 
forearm there was a slightly depressed scar, which was lighter 
than the surrounding skin.  It had a scaly texture.  It measured 
1.5 by 18 centimeters, for a total area of 27 square centimeters.  
It was tender to palpation.  There was adherence to the 
underlying tissue.  There was no limitation of motion or loss of 
function.  There was damage to the underlying soft tissue.  There 
was no skin ulceration or breakdown.  

The July 2006 VA examination also disclosed a linear scar along 
the posterior surface of the left forearm, along the axis of the 
arm.  It measured 1.5 by 16 centimeters, for a total area of 24 
square centimeters.  It was tender to palpation.  There was 
adherence to the underlying tissue.  There was no limitation of 
motion or loss of function.  There was damage to the underlying 
soft tissue.  There was no skin ulceration or breakdown.  

A VA clinical note, dated in February 2007, shows a postoperative 
scar on the lower forearm measuring 30 centimeters from the 
antecubital space to the mid palmer space.  The extensor side had 
a 23 centimeter scar paralleling the flexor side and a 6 inch 
scar separated but extended on out over the dorsal wrist and 
hand.  The scars were reported to be well healed and non-
symptomatic.  

The Veteran had another VA scar examination in October 2008.  
Again, there was no C-file but he provided a sufficiently 
accurate history.  The examiner noted two long surgical scars 
running the length of the forearm.  One scar was on the volar 
aspect of the forearm and measured 10.5 inches by 0.5 inches 
(5.25 square inches).  It ran from just below the medial condyle 
down the forearm to the mid palm of the left hand.  The second 
surgical scar was 9 inches long and 0.5 inches in width 
(4.5 square inches).  It was also linear and ran from the lateral 
condyle to down to the volar aspect of the left wrist.  It was 
noted that the Veteran was right handed.  The forearm scars were 
tender intermittently and frequently scaled, getting dry.  He 
used cocoa butter on the scars to keep them pliable.  There was 
pain in both scars and they were painful to palpation in the 
proximal areas.  Both scars had probable adherence to underlying 
tissue.  The skin was pliable.  The scars were stable.  There was 
slight depression of both scars.  The scars were somewhat deep 
and the underlying tissue involved measured approximately the 
same as the superficial scar.  There was no inflammation, edema, 
or keloid formation.  The color of the scars was approximately 
the same as the surrounding tissue, but the scars were slick and 
shiny.  There were no areas of induration or inflexibility.  

Conclusion

The Veteran contends that the symptoms of his left forearm 
surgery have increased in severity and warrant a higher rating.  
Diagnostic code 7805 provides that scars can be rated on the 
impairment of function that they cause, being rated under other 
diagnostic criteria.  Such functional impairment will be 
addressed following the remand and examination below.  

Turning to the criteria in effect when the Veteran filed his 
claim, the scars are currently rated at 10 percent each.  A 
higher rating under diagnostic code 7801 would require at least 
72 square inches for a 30 percent rating.  The recent VA 
examination shows the scars have an area of 5.25 and 4.5 square 
inches, for a total area of 9.75 square inches.  This does not 
meet the requirements of diagnostic code 7801 for a higher 
rating.  38 C.F.R. § 4.118, Code 7801 (2005-2008).  The current 
10 percent rating was the highest assignable under diagnostic 
codes 7802, 7803, and 7804.  38 C.F.R. § 4.118, Codes 7802, 7803, 
7804 (2005-2008).  

Turning to the new criteria, under diagnostic code 7801, with a 
total of 9.75 square inches, both scars would be assigned a 
single rating of 10 percent.  The current 20 percent rating would 
require scarring of an area of at least 12 square inches.  The 
next higher rating, 30 percent would require an area of at least 
144 square inches and all the medical reports show that the 
scarring is nowhere near that extensive.  Thus, a higher rating 
could not be assigned under the new diagnostic code 7801 rating 
criteria.  

10 percent is the highest rating assignable under diagnostic code 
7802 and it requires scarring over an area of 144 square inches.  
Consequently, it does not afford a basis for a higher rating.  
The new rating criteria do not include a separate diagnostic code 
7803.  Unstable scars are now rated under diagnostic code 7804.  
Those criteria provide a 10 percent rating for one or two scars 
that are painful or unstable.  The scars at issue are currently 
rated at 10 percent each.  Under the new criteria, a 20 percent 
rating would require 3 or 4 scars that were stable or painful and 
the next higher rating, 30 percent would require 5 or more scars.  
We note that the Veteran currently has 4 scars rated at 10 
percent each, which combines to 34 percent.  See 38 C.F.R. § 4.25 
(2010).  Thus, even if all the scars were rated under the new 
criteria, a higher rating could not be granted.  

As discussed above, the scars of the Veteran's left forearm do 
not meet either old or new criteria for a higher rating.  The 
medical reports form a preponderance of evidence here.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Again we note that functional impairment under diagnostic code 
7805 and other diagnostic codes can be separately rated and is 
the subject of the remand below.  

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the surgical scars of the 
left forearm have not significantly changed and uniform ratings 
are appropriate in this case.  At no time during the rating 
period has the disability of either scar exceeded the criteria 
for the current 10 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2010) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2010).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
for each of the service-connected scars evaluated in this 
decision, the disability manifestations are adequately 
compensated by the rating schedule.  The evidence does not 
present such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
this regard, the Board finds that there has been no showing by 
the Veteran that any of these service-connected scars has 
resulted in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated by 
the rating schedule.  

The mere assertion or evidence that a disability interferes with 
employment would not necessarily require extraschedular 
consideration.  The rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment. 38 U.S.C. § 1155.  
Accordingly, the fact that a disability interferes with 
employment generally would not constitute an "exceptional or 
unusual" circumstance rendering application of the rating 
schedule impractical.  Rather, the provisions of section 
3.321(b)(1) would be implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond that 
reflected in VA's rating schedule or would affect earning 
capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 
(Aug. 16, 1996).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The evidence pertaining to the increased 
rating claim in this case shows that the scars at issue do not 
render the Veteran unemployable.  That is, the record here does 
not raise a TDIU claim.  




ORDER

A rating in excess of 10 percent for a tender scar on the volar 
aspect of the left forearm is denied.    

A rating in excess of 10 percent for the residual scar of a 
fasciotomy, dorsal aspect of the left forearm, is denied.  


REMAND

The 10 percent rating assigned for limitation of wrist motion is 
the maximum rating that can be assigned under diagnostic code 
5215.  A higher rating would require consideration of other 
diagnostic codes.  The recent VA examination was essentially an 
examination for scars, but it raises the specter of muscle 
involvement.  The Veteran reported that the muscles of the 
forearm frequently tightened up and caused pain with motion.  
Higher ratings could be assigned under the criteria for rating 
muscle damage.  However, it is not clear what muscles are 
involved or the extent of any impairment.  Also, the carpal 
tunnel release that was part of the surgery raises the 
possibility of median nerve involvement.  Here, again, we have 
inadequate information.  Consequently, another examination to 
determine the nature and extent of all the non-scar residuals of 
the fasciotomy is desirable.  

Accordingly, the issue of rating under diagnostic code 7805 and 
entitlement to an increased rating for non-scar residuals of a 
fasciotomy of the left forearm, currently rated as limitation of 
motion of the left wrist, with a 10 rating from October 28, 2008, 
is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for 
examination(s) of his muscles and nerves.  
The claims folder should be made available 
to the examiner(s) in conjunction with the 
examination.  Any tests or studies needed 
to respond to the following questions 
should be done.  

a.  The examiner should completely 
describe all muscle deficits related to 
the service-connected fasciotomy residuals 
including:

i.  The muscles involved;  

ii.  All objective evidence of muscle 
loss;  

iii.  All evidence of functional muscle 
impairment;  

iv.  Any other evidence of muscle injury.  

b.  The examiner should completely 
describe all neurologic deficits related 
to the service-connected fasciotomy 
residuals including:

i.  The nerves involved;  

ii.  All objective evidence of nerve 
damage;  

iii.  All evidence of functional nerve 
impairment;  

iv.  Any other evidence of nerve injury.  

2.  Thereafter, the AOJ should readjudicate 
this claim in light of any evidence added to 
the record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


